      Case 1:18-cv-00252-AW-GRJ Document 52 Filed 06/20/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

ANTHONY J. WILLIAMS,
      Plaintiff,
v.                                               Case No. 1:18-cv-252-AW-GRJ
T. WIMBERLY, et al.,
     Defendants.
_______________________________/
           ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s May 7, 2020 Report and

Recommendation. ECF No. 51. No party has filed any objection. I agree with the

magistrate judge’s conclusion that the Defendants are entitled to judgment on all

pending claims except for a claim for nominal damages. It is now ORDERED:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference into this Order.

      2.     The Defendants’ motion for summary judgment (ECF No. 48) is

GRANTED to the extent it seeks judgment on all claims other than a claim for

nominal damages based on the alleged constitutional violation.

      3.     The Amended Complaint (ECF No. 31) is DISMISSED.

      4.     Within 30 days of the date of this Order, Plaintiff may file a second

amended complaint that asserts only a claim for nominal damages. If Plaintiff does



                                         1
      Case 1:18-cv-00252-AW-GRJ Document 52 Filed 06/20/20 Page 2 of 2




not do so, the court will enter final judgment in the Defendants’ favor, terminate any

pending motions, and close the file.

      SO ORDERED on June 20, 2020.

                                       s/ Allen Winsor
                                       United States District Judge




                                          2
